Same Case — On a Re-hearing.
A re-hearing has been granted on the questions arising on the demands in warranty.
On a re-examination of the case, it appears that the defendants, G. A. Breaux and Samuel Sumner, are entitled to recover against their immediate warrantor; the succession of Mrs. VanDalson, and in virtue of the subrogation, also, against Green and Mrs. Bundy.
It is, therefore, ordered, adjudged and decreed by the court, that so much of our former judgment as remanded this case to the lower court for a new trial, ' and as relates to the costs of the lower court, be set aside, and it is further ordered, adjudged and decreed by the court, that said Breaux and Sumner do recover and have judgment against the succession of Mrs. Marga?et Helen VanDalson, represented by J. H. VanDalson, administrator, for the sum of $1226 20, with five per cent, interest thereon from this date, to be paid in due course of administration, and that in virtue of their subrogation they have judgment against Mrs. Josette Bundy and John Green, as security for the sum of two hundred and thirty-five dollars and twenty cents, part of the same sum with like interest from the same date ; and it is further ordered, adjudged and decreed, that said succession of Margaret Helen VanDalson do have and recover judgment over in warranty against the said Josette Bundy as principal, and John Green as surety, for the sum of five hundred and thirty-five dollars and twenty cents, with legal interest thereon from this date, subject to a credit of so much of •said sum of $235 20, and interest, as shall be paid to said Breaux and Sumner on the judgment in their favor ; and it is further ordered, that said seven remaining notes for seventy dollars each, and interest at six per cent., given by said Margaret Helen VanDalson, deceased, to said Josette .Bundy, and assumed by said Breaux and Sumner, be declared cancelled, if in the possession of the said Mrs. Bundy, and in the event the administrator of said succession of Mrs. M. H. VanDalson or said Breaux and Sumner should be compelled to pay said promissory notes, or any of them, then their rights of a further recovery against said Josette Bundy and John Green, for so much as they may thus be compelled to pay, be reserved them ; and it is further ordered, that said defendants and parties cited in warranty, pay the costs, and, in the event of payment of the same by the defendants, they recover the same from said succession of M. H. VanDalson, to be paid in due course of administration and from said Green and Bundy, and in the event of payment by the said succession it is ordered that the latter have judgment over against said Bundy, as principal, and Green as surety for the same; and it is ordered that the residue of our former judgment remain undisturbed.